*833In an action, inter alia, to recover on a promissory note, the defendants appeal from an order of the Supreme Court, Kings County (Rosenberg, J.), dated July 29, 2005, which denied their motion to vacate a judgment of the same court dated February 10, 2005.
Ordered that the order is affirmed, with costs.
This action, insofar as asserted against the appellant Mark Schemer, was settled by so-ordered stipulation dated November 30, 2004 (hereinafter the stipulation), pursuant to which Schemer agreed to pay the plaintiffs $5,000 in two equal installments. The stipulation also provided that if Schemer failed to make those payments, the plaintiffs were entitled to a judgment in the sum of $24,000. It is undisputed that Schemer failed to make the payments required under the stipulation. A judgment dated February 10, 2005, was entered in favor of the plaintiffs and against Schemer in the principal sum of $24,000.
The defendants moved to vacate the judgment. The Supreme Court correctly denied the motion because the defendants failed to demonstrate grounds to relieve Schemer from the stipulation (see McKenzie v Vintage Hallmark, 302 AD2d 503, 504 [2003]; cf. Aivaliotis v Continental Broker-Dealer Corp., 30 AD3d 446, 447-448 [2006]; Weitz v Murphy, 241 AD2d 547, 548 [1997]; Bank of N.Y. v Forlini, 220 AD2d 377, 378 [1995]). Florio, J.E, Crane, Luciano, Spolzino and Covello, JJ., concur.